Citation Nr: 0215507	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  97-00 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1972 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  Jurisdiction over the veteran's claims file was 
subsequently transferred to the RO in Waco, Texas, and 
thereafter to the RO in North Little Rock, Arkansas.  

In an August 2000 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a right knee 
disability.  It also remanded the veteran's claim for service 
connection for a left knee disability for additional 
development.  That development has been completed and the 
veteran's claim is again before the Board.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran currently does not have a left knee 
disability.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
necessary to substantiate his claim, and the basis of the 
RO's decisions with respect to his claim.  The veteran's 
service medical records have been associated with the claims 
file.  

In an August 2000 letter issued by the RO, the veteran was 
invited to submit additional evidence and argument with 
respect to his claim.  The veteran reported that he had been 
treated at the Texarkana VA medical clinic.  The RO obtained 
treatment records from that medical facility.  The RO 
subsequently obtained additional records from the VA 
Texarkana medical clinic that were identified by the veteran.  
The veteran has not otherwise submitted, or requested that 
the RO obtain, additional medical evidence.  Furthermore, the 
Board has not identified any additional evidence which needs 
to be obtained.  

The U.S. Court of Appeals for Veterans Claims has addressed 
the duty to notify requirements of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186 (2002).  In this instance 
the RO has informed the veteran that his claim was denied 
because he had failed to submit evidence of a current left 
knee disability and/or that his claimed left knee disability 
was not shown to have been incurred in or aggravated by 
service.  Furthermore, all the evidence identified by the 
veteran as pertinent to his claim has been obtained by the 
RO.  The August 2000 letter served to inform of what evidence 
he was responsible for obtaining and what evidence the RO 
would obtain.  As such, the duty of the Secretary to inform 
the veteran of which evidence, if any, will be obtained by 
the claimant, and which evidence, if any, will be obtained by 
VA, is in this respect moot.  

The Board is also cognizant that the VCAA requires that VA 
afford the veteran an examination when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  In this case, the veteran has been 
afforded a general VA examination, during which findings were 
made and a diagnosis rendered with respect to the veteran's 
left knee.  

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304 (2001).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).  

Analysis

The veteran essentially contends that service connection is 
warranted for a left knee disability, because he injured both 
his knees in service and was, as a result, medically 
discharged.  

In reviewing the evidence of record, the Board notes that the 
veteran's service medical records document complaints of left 
knee pain in December 1971.  Clinical evaluation at that time 
revealed a full range of motion without instability or 
swelling.  Thereafter in February 1972, the veteran was noted 
to complain of injuring his left knee on a continuous basis.  
Evaluation of the left knee revealed tenderness and redness 
without effusion.  In addition medial instability was 
reported.  The examiner's diagnosis was probable damage to 
the left medial collateral ligament.  A separation medical 
examination did not reveal any complaints or clinical 
findings associated with a left knee disability.  The veteran 
was noted to have been medical discharged from service for 
severe pes planus.  

Post service, the medical evidence of record does not reflect 
clinical findings of left knee disability.  In this respect, 
a VA examination of the veteran's left knee in July 1972 was 
reported normal.  A radiographic study revealed the presence 
of a linear fracture transversing the lateral 1/3 of the 
proximal tibia.  An Examination Management Services 
examination report, dated in October 1996, reveals a full 
range of motion of the left knee.  A May 1997 VA examination 
associated with the veteran's back, reflects the veteran's 
complaints of problems with his right knee but not his left 
knee.  An X-ray of the left knee at that time was noted as 
being within satisfactory limits.  

Additionally, a general VA medical examination in June 1998 
reflects the veteran's complaints of pain in his right knee 
but no report of pain in his left knee.  On clinical 
evaluation, the left knee was reported to have a full range 
of motion without pain.  An associated X-ray of the left knee 
was within normal limits.  

Thus, in this instance, there is no competent evidence of a 
current left knee disability.  The only evidence supporting 
the veteran's assertion that he has a left knee disability 
consists of his own statements to that effect.  However, as a 
lay person he is not competent to express an opinion as to 
medical diagnosis.  See Routen, supra.  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to service connection for a left knee disability 
is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

